United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.C., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Little Rock, AR, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
B. Norman Williamson, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 11-1980
Issued: July 18, 2012

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
COLLEEN DUFFY KIKO, Judge
PATRICIA HOWARD FITZGERALD, Judge

JURISDICTION
On September 8, 2011 appellant, through his attorney, filed a timely appeal from a
June 18, 2011 merit decision of the Office of Workers’ Compensation Programs (OWCP).
Pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and
501.3, the Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant sustained a low back condition causally related to his
July 23, 2008 employment injury.
FACTUAL HISTORY
Appellant, a 48-year-old auto technician, filed a claim for benefits on July 30, 2008,
alleging that he sustained rectal bleeding while cleaning, lifting and crating automotive
transmissions on July 23, 2008.
1

5 U.S.C. § 8101 et seq.

On August 1, 2008 the employing establishment controverted the claim. Appellant’s
supervisor, Robert T. Smith, asserted that he did not report the alleged work incident until
Wednesday, July 30, 2008, one week after it allegedly occurred. Appellant told him that he felt
something “kind of funny” on the day of the lifting but did not notice any bleeding until
sometime over the weekend. He related that he had hoped his condition would improve;
however, when it worsened on Tuesday, July 29, 2008 he decided to file a Form CA-1.
Mr. Smith noted that appellant had experienced hemorrhoid problems in the past and had
undergone surgery for this condition. He also noted that appellant had previously filed a claim in
which he alleged that he sustained a neck strain and hemorrhoid problems while lifting
transmissions. This claim was denied.
By letter dated August 20, 2008, OWCP advised appellant that it required additional
factual and medical evidence to determine whether he was eligible for compensation benefits. It
asked appellant to submit a comprehensive medical report from his treating physician describing
his symptoms and the medical reasons for his condition and an opinion as to whether his claimed
condition was causally related to his federal employment. OWCP requested that appellant
submit the additional evidence within 30 days.
By decision dated September 22, 2008, OWCP denied the claim, finding that he failed to
establish the time, place and manner in which the incident occurred. It also found that he failed
to submit medical evidence relating the diagnosed condition to the alleged July 23, 2008 work
incident.
On September 26, 2008 appellant requested reconsideration.
In a report dated January 5, 2009, Dr. Thomas R. Benton, Board-certified in family
practice, stated that appellant had complaints of lower back pain which he experienced after
lifting some transmissions. He related that appellant had a dull pain in his lower back which had
begun to radiate into his right leg. Dr. Benton noted results of a magnetic resonance imaging
(MRI) scan which appellant underwent on December 5, 2008. He advised that appellant had
moderate right-sided neural foraminal narrowing at L4-5; secondary to mild generalized bulge
with superimposed right foraminal disc protrusion; moderate bilateral facet/ligamentous
hypertrophy; moderate bilateral neural foraminal narrowing at L5-S1 and mild left neural
foraminal narrowing at L4-5, secondary to mild generalized disc bulges and moderate bilateral
facet/ligamentous hypertrophy. Dr. Benton noted on examination that appellant showed
radicular symptoms in his right lower extremity. He recommended a course of physical therapy
to treat appellant’s lower back symptoms.
By decision dated February 13, 2009, OWCP denied modification of the September 22,
2008 decision.
On March 3, 2009 appellant requested reconsideration.
By nonmerit decision dated March 24, 2009, OWCP denied reconsideration.
By letter dated September 11, 2009, appellant’s attorney requested reconsideration. He
stated that appellant was submitting medical evidence which indicated that the updated diagnosis
for the condition caused by the July 23, 2008 incident was anal fissure, not hemorrhoids.
2

Counsel contended that a report from Dr. Ariel H. House, a specialist in family practice, showed
that lifting the transmissions on July 23, 2008 resulted in both a back injury and rectal bleeding.
In an August 28, 2009 report, Dr. House related that he had been treating appellant for
several years. He related that appellant had back pain with associated radiculitis and that this
back pain was the direct result of appellant’s lifting transmissions from the floor onto a table for
cleaning and shipment. Dr. House indicated that appellant’s rectal pain was related both to the
radicular nature of his injury and to hemorrhoids. He noted the results of the December 2008
MRI scan and reiterated that lifting transmissions was the proximate cause of appellant’s back
injury and rectal bleeding. Dr. House advised that appellant would eventually require surgery to
alleviate his back symptoms.
In reports received by OWCP on September 15, 2009, Dr. John M. Hayes, Boardcertified in general surgery, related his findings and opinion regarding appellant’s rectal
condition.
On September 15, 2009 OWCP also received an MRI scan report, interpreted by
Dr. Muhammad Yousaf, a Board-certified radiologist, dated December 5, 2008 which stated an
impression of multilevel degenerative disc disease predominately at L5-S1 disc level, with no
acute fracture or subluxation.
On February 16, 2010 OWCP accepted a condition of aggravation of hemorrhoids based
on Dr. House’s August 29, 2009 report.
By decision dated February 16, 2010, OWCP denied appellant’s claim for a low back
condition, finding he did not submit medical evidence sufficient to establish a causal relationship
between the July 23, 2008 work incident and the claimed back condition.
In a February 16, 2010 report, received by OWCP on April 9, 2010, Dr. J. Justin Seale,
Board-certified in orthopedic surgery, stated that appellant had sustained a work injury on
July 23, 2008, after which he developed low back pain radiating into his bilateral buttocks and
right leg. He advised that this back pain was extremely severe, stabbing, constant and kept him
awake at night. Appellant was also experiencing numbness and tingling; his symptoms had not
changed over the last several months, and standing, lifting and bending aggravated these
symptoms. Dr. Seale diagnosed disc herniation, foraminal, right, at L4-5. He based this on
appellant’s history of leg pain developing after the July 23, 2008 injury, an acute injury sustained
at work. Dr. Seale also diagnosed foraminal stenosis at L4-5 and L5-S1, with right leg pain and
degenerative disc disease at L4-5, L5-S1, with low back pain. He noted that appellant’s
symptoms did not begin immediately after his injury but came on suddenly, afterwards.
Dr. Seale informed appellant that the degenerative disc disease at L4-5 and L5-S1 were present
well before his July 2008 employment injury. He advised that, since his lower back
symptomatology began after his work injury, it made sense to conclude that his current
symptomatology was directly related in his work injury. Dr. Seale asserted that appellant would
probably require fusion surgery at L4-5 and L5-S1.
By letter dated April 5, 2010, appellant’s attorney requested reconsideration.

3

By decision dated May 3, 2010, OWCP denied modification of the February 16, 2010
decision which denied a claim for a lower back injury causally related to the July 23, 2008
employment incident.
By letter dated July 9, 2010, appellant’s attorney requested reconsideration. He
submitted a June 28, 2010 report from Dr. Seale in which he essentially reiterated his previously
stated findings and conclusions.
By decision dated August 3, 2010, OWCP denied appellant’s application for review on
the grounds that it neither raised substantive legal questions nor included new and relevant
evidence sufficient to require review of its prior decision.
By letter dated October 25, 2010, appellant’s attorney requested reconsideration.
In an October 8, 2010 report, received by OWCP on October 27, 2010, Dr. Seale stated
that appellant’s lower back symptoms had not changed since his previous visit. He indicated that
appellant was still having severe, constant pain in his low back radiating to his right buttock and
down his leg, with numbness in his right leg. Dr. Seale reiterated that there was no objective
evidence showing that appellant’s L5-S1 disc herniation was present prior to his July 2008
employment injury; therefore, this herniation was a sign of an acute injury. He explained that
biomechanically, bending, lifting and twisting leads to pressure around the disc, leading to
possible breakdowns and disc herniations; he noted that appellant had experienced a bending and
twisting injury at work with onset of right leg pain at that time. Dr. Seale stated:
“In my opinion, the patient’s degenerative disc disease is preexisting but his
foraminal disc herniation at L5-S1 on the right is an acute injury. This herniation
has led to significant leg pain radiating down to the foot. My recommendation
still stands that [appellant] needs to have a decompression and fusion. That is, if
he wants to have surgical intervention.… Again, I did describe to the patient
today that his degenerative changes were preexisting but I cannot say without a
shadow of a doubt that the disc herniation at L5-S1 is not acute. There is
currently no medical objective information available to me that lead me to believe
otherwise.”
By decision dated December 21, 2010, OWCP denied modification.2
By letter dated April 30, 2011, appellant’s attorney requested reconsideration.
By decision dated June 18, 2011, OWCP denied modification. It found that the medical
evidence of record did not explain the delay in the contention that appellant’s back condition was
causally related to the accepted July 23, 2008 event.

2

In its decision, OWCP noted that it had received an October 10, 2010 statement from the employing
establishment which indicated that appellant had actually injured his lower back while replacing his wood fence at
his residence in April 2009, not during the July 23, 2008 work incident.

4

LEGAL PRECEDENT
An employee seeking benefits under FECA3 has the burden of establishing that the
essential elements of his or her claim including the fact that the individual is an “employee of the
United States” within the meaning of FECA, that the claim was timely filed within the applicable
time limitation period of FECA, that an injury was sustained in the performance of duty as alleged
and that any disability and/or specific condition for which compensation is claimed are causally
related to the employment injury.4 These are the essential elements of each and every
compensation claim regardless of whether the claim is predicated upon a traumatic injury or an
occupational disease.5
To determine whether a federal employee has sustained a traumatic injury in the
performance of duty, it must first be determined whether a “fact of injury” has been established.
First, the employee must submit sufficient evidence to establish that he or she actually
experienced the employment incident at the time, place and in the manner alleged.6 Second, the
employee must submit sufficient evidence, generally only in the form of medical evidence, to
establish that the employment incident caused a personal injury.7 The medical evidence required
to establish causal relationship is usually rationalized medical evidence. Rationalized medical
opinion evidence is medical evidence which includes a physician’s rationalized opinion on the
issue of whether there is a causal relationship between the claimant’s diagnosed condition and
the implicated employment factors. The opinion of the physician must be based on a complete
factual and medical background of the claimant, must be one of reasonable medical certainty,
and must be supported by medical rationale explaining the nature of the relationship between the
diagnosed condition and the specific employment factors identified by the claimant.8
The Board has held that the mere fact that a condition manifests itself during a period of
employment does not raise an inference that there is a causal relationship between the two.9
An award of compensation may not be based on surmise, conjecture or speculation.
Neither the fact that appellant’s condition became apparent during a period of employment nor
the belief that his condition was caused, precipitated or aggravated by his employment is
sufficient to establish causal relationship.10 Causal relationship must be established by
rationalized medical opinion evidence and appellant failed to submit such evidence.
3

5 U.S.C. §§ 8101-8193.

4

Joe D. Cameron, 41 ECAB 153 (1989); Elaine Pendleton, 40 ECAB 1143 (1989).

5

Victor J. Woodhams, 41 ECAB 345 (1989).

6

John J. Carlone, 41 ECAB 354 (1989).

7

Id. For a definition of the term “injury,” see 20 C.F.R. § 10.5(a)(14).

8

Id.

9

See Joe T. Williams, 44 ECAB 518, 521 (1993).

10

Id.

5

ANALYSIS
OWCP has accepted that appellant lifted transmissions on July 23, 2008 and sustained
aggravation of a hemorrhoid condition. Appellant also requested that his claim be expanded for
acceptance of a low back condition. The Board finds that he has not met his burden of proof.
On appeal, appellant’s attorney argues that OWCP denied his claim for back injury on the
grounds that the record does not explain the delay between the July 2008 work incident and the
first mention of back symptoms and that his physician did not provide an adequate explanation of
how his back injury is tied to work factors. He argues that the record provides a reason for the
delay and that appellant has submitted rationalized medical opinion evidence establishing a causal
relationship between his injury and employment factors. Counsel contends that appellant
displayed consistent symptoms which bridge his initial claim to the claimed back injury. He stated
that, throughout the four-month period between appellant’s initial claim and the reported back
injury, he experienced pain in his lower back area and received treatment for the injury. Counsel
asserts that appellant has provided a continuous chain of medical evidence that flows consistently
from the work incident.
The question of whether an employment incident caused a personal injury can only be
established by probative medical evidence.11 Appellant has not submitted rationalized, probative
medical evidence to establish that the July 23, 2008 employment incident would have been
competent to cause the claimed lower back injury.
Appellant initially claimed that he sustained a rectal condition as a result of the July 23,
2008 employment incident. The medical evidence of record establishes that he initially sought
medical treatment for this rectal condition. Some months later, appellant underwent an MRI scan
of his low back on December 5, 2008, at the request of Dr. Benton, which was interpreted as
showing multilevel degenerative disc disease, predominantly at L5-S1.
Appellant submitted reports from Drs. Benton, House and Seale which stated findings on
examination and indicated that appellant had lower back symptomatology and diagnosed
herniated discs, radiculopathy, foraminal narrowing and degenerative disc disease at L4-5 and
L5-S1. These reports, however, did not sufficiently relate the diagnoses to the July 23, 2008
incident at work. The weight of medical opinion is determined by the opportunity for and
thoroughness of examination, the accuracy and completeness of physician’s knowledge of the
facts of the case, the medical history provided, the care of analysis manifested and the medical
rationale expressed in support of stated conclusions.12
Dr. Benton stated in his January 5, 2009 report that appellant demonstrated radicular
symptoms in his right lower extremity on examination. He advised that appellant had undergone
an MRI scan on December 5, 2008 which showed foraminal narrowing and disc
bulging/protrusion at L4-5 and L5-S1. Dr. Benton asserted that appellant’s lower back

11

Carlone, supra note 7.

12

See Anna C. Leanza, 48 ECAB 115 (1996).

6

symptoms had commenced following the July 23, 2008 work incident in which he had been
lifting some transmissions.
In his August 28, 2009 report, Dr. House indicated that appellant had experienced back
pain which was the direct result of his lifting transmissions from the floor onto a table for
cleaning and shipment. He advised that appellant would eventually require surgery to alleviate
his back symptoms.
The opinions of Dr. Benton and Dr. House are of limited probative value in that they are
generalized in nature and equivocal in that they only noted summarily that appellant’s condition
was causally related to the July 23, 2008 work incident. These physicians presented diagnoses of
appellant’s condition and stated generally that he experienced back pain on July 23, 2008. They
did not adequately address whether appellant had a preexisting back condition, given the
degenerative disc disease found on MRI scan examination, did not address why appellant sought
medical treatment for his low back condition months following the July 23, 2008 event, and did
not address how the diagnosed condition was in fact physiologically and causally related to the
July 23, 2008 work incident. As such they do not provide the rationalized medical opinion
necessary to establish appellant’s claim.
Dr. Seale indicated in his February 16, 2010 report that appellant had developed severe,
constant lower back pain following an acute work injury on July 23, 2008 and diagnosed disc
herniation, foraminal, right, at L4-5. He stated that these symptoms had remained changed over
the last several months and were aggravated by standing, lifting and bending. Dr. Seale stated
that these symptoms did not begin immediately after appellant’s injury but came on suddenly,
afterwards. He offered no medical explanation as to why symptoms of back injury would not
begin immediately after the event, but would present suddenly at some point afterwards. The
Board also notes that Dr. Seale did not specifically identify when appellant’s back symptoms
began. It is especially important to determine when appellant’s symptoms began as Dr. Seale did
diagnose foraminal stenosis at L4-5 and L5-S1, with right leg pain, and degenerative disc disease
at L4-5, L5-S1, as well as disc herniation with low back pain. This evidence indicates that
appellant had a preexisting back condition, as well as an acute injury. Dr. Seale only noted in
general terms, without specificity, that, because appellant’s lower back symptomatology began
after his work injury, it was logical that his current symptomatology was directly related in the
July 23, 2008 work injury. In his October 8, 2010 report, he advised that appellant was still
having severe, constant pain in his low back radiating to his right buttock and down his leg, with
numbness in his right leg. Dr. Seale stated that appellant’s L5-S1 disc herniation was an acute
injury because there was no objective evidence showing that the disc herniation was present prior
to his July 2008 work injury. He advised that bending, lifting and twisting led to pressure around
the disc, leading to possible breakdowns and disc herniations and noted that appellant had
experienced a bending and twisting injury at work with an onset of right leg pain. Dr. Seale did
not explain why appellant did not require medical treatment for his back condition for months, if
in fact this was an acute injury. While Dr. Seale did explain in general terms the physiology as
to how a herniated disc would occur, he did not explain why appellant would not have reported a
back injury or sought medical treatment if in fact this injury occurred on July 23, 2008.
OWCP advised appellant of the evidence required to establish his claim; however, he
failed to submit such evidence. Appellant did not provide a medical opinion which describes or

7

explains the medical process through which the July 23, 2008 work accident would have caused
the claimed injury. OWCP properly denied his claim for compensation.
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has failed to establish that he sustained a low back
condition in the performance of duty on July 23, 2008.
ORDER
IT IS HEREBY ORDERED THAT the June 18, 2011 decision of the Office of
Workers’ Compensation Programs be affirmed.
Issued: July 18, 2012
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Patricia Howard Fitzgerald, Judge
Employees’ Compensation Appeals Board

8

